IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Centre County District Attorney’s:
Office                           :
                                 :
                 v.              :                  No. 660 C.D. 2021
                                 :                  Submitted: May 6, 2022
Ayyakkannu Manivannan            :
                                 :
                 v.              :
                                 :
County of Centre                 :
                                 :
Appeal of: Ayyakkannu Manivannan :

BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge
               HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE DUMAS                                                  FILED: November 18, 2022
               Ayyakkannu Manivannan (Requester) appeals the April 16, 2021 order
of the Court of Common Pleas of Centre County (trial court), which granted in part
and denied in part Requester’s objections to the non-production of certain records
by the Centre County District Attorney’s Office (D.A.) and the County of Centre
(County) relative to Right-to-Know Law (RTKL)1 requests filed by Requester.
Upon review, we affirm the order of the trial court.
                                     I. BACKGROUND
               On April 9, 2019, Requester submitted an RTKL request to the D.A.
seeking “records related to the investigation, prosecution, and sentencing” of




      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.
Requester (First Request). Off. of Open Recs. (OOR) Final Determination, 7/24/19,
at 1. Specifically, Requester sought:
             [A]ll emails, phone calls, messages, conference calls, notes, files,
             etc., from Centre County (PA) (Ms. Stacy Parks Miller and Ms.
             Megan McGoron) related to [the Requester]. This includes but
             is not limited to the following:
               1. All Centre County DA/[Assistant DA (ADA)] phone
               records (in/out) with DOE/NETL[2] to date.
               2. All written correspondence (including emails) with
               NETL/DOE (including records of communications between
               Centre County DA and ADAs with NETL/DOE Attorney
               Mr. Mark Hunzeker) to date.
               3. Paul Detwiler's communication records delivered by
               NETL/DOE to Centre County DA (Ms. Megan McGoron).
               4. The certified authorization letter by the DOE/NETL
               custodian for issuing government documents to Centre
               County DA (Ms. Megan McGoron).
               5. All records by Centre County DA (Ms. Megan McGoron)
               related to the 1:30PM Friday, April 15, 2016 conference
               call with Mr. Mark Hunzeker and Ms. Mary Ann Alvin.
               6. All notes and communications related to the preparation
               of subpoenas, search warrants (in accordance with law) for
               federal agency NETL/DOE documents and witness.
               7. The specific email from Ms. Megan McGoron that was
               attached with the Court subpoena for Mary Ann Alvin
               (NETL) to appear at Centre County Courthouse on April
               18-20, 2016, to testify on behalf of the Commonwealth of
               Pennsylvania against [Requester].
               8. All records and notes of paper/verbal communications
               provided by Mr. Mark Hunzeker to Ms. Megan McGoron
               on the internal investigation testimonies of [Requester], Dr.
               David Tucker and Mr. Daniel Haynes.


      2
        “DOE” is the United States Department of Energy. “NETL” is the National Energy
Technology Laboratory.
                                          2
                9. All communication records by Ms. Megan McGoron
                regarding [Requester’s] appeal case and appeal law firm
                with any third party.
                10. All communications with Penn State University Police
                Officer Jessica Myers as mentioned in the Penn State
                University police reports.
                11. All record notes from Ms. Mark Hunzeker’s
                communications with Ms. Megan McGoron and Ms.
                Crystal Hundt before, during the trial (April 18th & 19th
                2016) and to date.
                12. Records related to the acquisition of the large head shot
                photograph of [Requester] in the Facebook page posting by
                Ms.             Stacy               Parks             Miller.
                (https://www.facebook.com/stacyparksmiller).
                13. All communications and notes between Centre County
                and the media related to [Requester’s] case to date.
                14. DA and ADA office records (all forms) in which
                tentative sentencing of [Requester] was discussed inside
                and outside the office before sentencing (10th June 2016).
                15. Records of any advice given to Centre County
                Prosecutor by Federal Agency employees regarding
                [Requester’s] case.

Id. at 2-3.   The D.A. partially denied the request, providing redacted records, and
Requester appealed to the OOR.
              OOR granted the appeal in part, denied it in part, and dismissed it in
part as moot. Id. at 1. Regarding the requested phone records and certain email
records, which the D.A. had neither produced nor listed in its exemption log, OOR
determined that the D.A. had failed to prove that these records did not exist in its
possession, custody, or control. Id. at 6, 8-9. Thus, OOR directed production of
these records. Id. In all other respects, OOR agreed with the D.A.’s claims that the
requested records were either not in its possession, subject to exemption and


                                          3
redaction, or related to a criminal investigation over which OOR had no jurisdiction.
Id. at 7, 9-14.
               On July 7, 2019, Requester made a second RTKL request (Second
Request), which was specifically directed to the County, and sought:

               All [] County DA/ADA (Ms. Stacy Parks Miller and ADA Ms.
               Megan McGoron phone records (in/out)[)] with Mr. Mark
               Hunzeker of [DOE/NETL] since 2014 related to [Requester].
               DA/ADA [] County landlines especially (telephone number
               omitted) with [Mr.] Mark Hunzeker (including land line & cell)
               of DOE/NETL (telephone number omitted) from 2014 to date.

OOR Final Determination, 8/1/19, at 1. The County denied this request on the basis
that no responsive records existed, and Requester appealed to OOR. Upon review,
OOR granted the appeal on the basis that the County had failed to support its
assertion that no responsive records existed within its possession, custody, or
control. Id.
                          II. TRIAL COURT’S REVIEW
               The D.A. timely sought review with the trial court and joined the
County as an indispensable party. In response, Requester filed a counter-petition to
enforce OOR’s final determination against the D.A. and a cross-claim in mandamus
seeking to compel the County to conduct a search and to produce any responsive
records, as had been directed by OOR.
               The trial court directed the D.A. and the County to produce any
additional responsive documents within 30 days. See Trial Ct. Order, 9/11/20. The
D.A. and County complied, but following this subsequent production, Requester
filed objections alleging that (1) the D.A. failed to search its email servers, (2) the
County phone records did not contain incoming phone calls, (3) no cell phone

                                          4
records were produced by either the D.A. or the County, and (4) the D.A.’s
submission contained improper redactions. Trial Ct. Op. & Order, 4/19/21, at 1.
Following an evidentiary hearing, the trial court further directed the D.A. and the
County to provide the trial court with any additional attestations, as well as
unredacted emails to review, in camera, to determine if the redactions were
appropriately made. Id. at 3. Thereafter, the trial court entered a decision, reasoning
as follows.
              In regard to the matter of the email server, the trial court noted that the
County presented an attestation from Mr. Michael Crocker, director of the company
that maintains the County’s electronic records, asserting it was possible that
responsive records could be on the County’s backup computer equipment (tapes).
However, the trial court accepted the D.A.’s and the County’s assertion that there
has been a records retention policy in place since 2016, which provides for the
deletion of any emails not moved into archives after 90 days, that a search of
individual employee email boxes and computer archives was conducted, and all
responsive records had been provided to Requester. In addition, the trial court
accepted Mr. Crocker’s aforementioned attestation to the extent it further explained
that the backup tapes were created for emergency purposes only and not readily
searchable. Further, files on the servers were not readily retrievable, because
anything more than 90 days old was stored on tapes, and efforts to restore/recreate
the information on the tapes would likely be time consuming, cost nearly $9,700,
and would require the purchase of additional equipment. The trial court determined
it would be unreasonable and unnecessary to require the D.A. and the County to
search the backup server, and, thus, they were not required to do so. See id. at 3-6.



                                            5
             The trial court further determined that the County was required to
produce all responsive landline phone records in its possession, including records of
incoming calls from the DOE, with the caveat that the D.A. would first have an
opportunity to review the record of calls to determine whether they revealed any
information relative to witnesses or victims. See id. at 6-7.
             In regard to Requester’s request for all cell phone records of
communications between the D.A. and DOE/NETL, the trial court determined that
the D.A. does not have possession, custody, or control over any remaining
responsive records, because they are maintained by Verizon, and the D.A. does not
have the ability to access them. Because the records requested by Requester were
between Verizon and an individual who is no longer employed by, or a contractor
with, the D.A. or the County, the trial court decided there was no requirement to
provide them to Requester. See id. at 7-8.
             Finally, the trial court determined that the D.A. was not required to
provide unredacted versions of the emails and other documents previously produced.
The trial court stated that it had reviewed the redacted portions of those emails, in
camera, and determined that many of the redactions were related to a criminal
investigation and, thus, exempt under the RTKL. Further, the trial court determined
that other redactions were protected under the work-product doctrine because the
redactions related to theories and strategies for trial, including specific evidence and
witnesses. Thus, the trial court determined that the redactions were appropriate and
properly made pursuant to the RTKL and that the D.A. did not waive its right to
redact same, where it had not redacted other parts of the records that may have also
been protected for the same reasons. See id. at 9-11.



                                           6
               Accordingly, the trial court overruled Requester’s objections to
production and determined that the records produced by the D.A. and the County
were sufficient to satisfy the obligations to Requester in this matter. Id. at 11.3
Requester then timely appealed.4
                                         III. APPEAL
                                            A. Issues
               Requester raises five issues.5 First, Requester argues that the trial court
erred and abused its discretion by relying on affidavits and attestations submitted
after it had concluded an evidentiary hearing. Requester’s Br. at 4. Second,
Requester argues that the trial court erred when it determined that the D.A. and the
County were not required to search their email servers to determine whether
responsive emails exist. Id. Third, Requester asserts that the trial court erred by
allowing the D.A. and the County to redact landline phone records that contain phone
numbers of victims or witnesses. Id. Fourth, Requester asserts the trial court erred
by determining that the D.A.’s cell phone records are not in the D.A.’s or the
County’s possession, custody, or control. Id. Finally, Requester contends the trial
court erred by allowing certain email communications to be redacted under the
attorney work-product doctrine and the criminal investigation exemption of the
RTKL. Id.


       3
          As we noted previously, the trial court concluded that the County must provide Requester
with the landline records of incoming calls to the D.A. from DOE/NETL after the D.A. has an
opportunity to review the records for any witness or victim information.
        4
          Our review of the trial court’s decision determines whether findings of fact are supported
by substantial evidence or whether the trial court committed an error of law or an abuse of
discretion in reaching its decision. In re Right to Know Law Request Served on Venango Cnty.’s
Tourism Promotion Agency & Lead Econ. Dev. Agency, 83 A.3d 1101, 1104 n.3 (Pa. Cmwlth.
2014).
        5
          We have reordered the issues for ease of disposition.
                                                 7
               The County responds that it made a good faith search of the records in
its possession by searching individual employee emails in Outlook, in addition to
the D.A.’s server, and that there is no obligation to search emergency backup tapes
or to recreate records deleted from a server. Further, the County asserts that the trial
court’s decision was in accordance with the email search requirements of the RTKL.
Next, the County responds that its ability to conduct a landline phone records search
is limited to a specific number or exchange, rather than a name or other identifying
information, and that it produced all records within its possession, custody, or
control. Further, the County reiterates that it has no responsibility to produce the
requested cell phone records because those records are not in its possession, custody,
or control. See Cnty.’s Br. at 9-10.
               For its part, the D.A. adopts the argument of the County that it satisfied
its obligations relative to email records under the RTKL and that it is not required to
conduct an additional search of the server. Second, the D.A. argues that to the extent
outstanding landline records may still exist, they may be disclosed only after they
are reviewed to ensure they do not contain victim or witness information. As for the
requested cell phone records, the D.A. asserts that those are not in its control because
they were maintained in the former D.A.’s personal cell phone account, and she
personally contracted with Verizon in her own name, rather than in the name of the
D.A.’s office. Accordingly, the D.A. maintains that it is does not have any authority
over that account or any records associated with it.6 In regard to the matter of record
redactions reviewed by the trial court in camera, the D.A. argues that the redactions
were appropriate under the criminal investigation and work-product exemptions to

       6
        The D.A. states that the RTKL does not require it to seek requested records from former
employees or officials when the records are not in the possession, custody, or control of the entity.
D.A.’s Br. at 7 (citing Breslin v. Dickinson Twp., 68 A.3d 49 (Pa. Cmwlth. 2013)).
                                                 8
the RTKL. Finally, the D.A. argues that the trial court’s reliance on attestations at
the evidentiary hearing complies with the precedential case law relative to RTKL
evidentiary hearings. See D.A.’s Br. at 4.
                                          B. Analysis
               We begin our analysis with a review of the applicable legal principles.
The RTKL is “designed to promote access to official government information in
order to prohibit secrets, scrutinize the actions of public officials, and make public
officials accountable for their actions[.]” Bowling v. Off. of Open Recs., 990 A.2d
813, 824 (Pa. Cmwlth. 2010), aff’d, 75 A.3d 453 (Pa. 2013). Generally, records7 in
the possession of an agency are presumed to be public unless they are privileged or
exempt under Section 708 of the RTKL, 65 P.S. § 67.708 (relating to exemptions
for public records), and an agency is not required to create a record if it does not
exist. This Court has stated that an agency may satisfy its burden of proof that a
record is not within its possession with either an unsworn attestation by the
individual who searched for the record or a sworn affidavit of the nonexistence of
the record. Moore v. Off. of Open Recs., 992 A.2d 907, 909 (Pa. Cmwlth. 2010).

               Section 706 of the RTKL states, in pertinent part:
               If an agency determines that a public record . . . contains
               information which is subject to access as well as information
               which is not subject to access, the agency’s response shall grant
               access to the information which is subject to access and deny

       7
          Section 102 of the RTKL defines a “record” as
                [i]nformation, regardless of physical form or characteristic, that documents
        a transaction or activity of an agency and that is created, received or retained
        pursuant to law or in connection with a transaction, business or activity of the
        agency. The term includes a document, paper, letter, map, book, tape, photograph,
        film or sound recording, information stored or maintained electronically and a date-
        processed or image-processed document.
65 P.S. § 67.102.
                                                 9
             access to the information which is not subject to access. If the
             information which is not subject to access is an integral part of
             the public record . . . and cannot be separated, the agency shall
             redact from the record the information which is not subject to
             access, and the response shall grant access to the information
             which is subject to access. The agency may not deny access to
             the record if the information which is not subject to access is able
             to be redacted.

65 P.S. § 67.706.
                              1. Post-hearing affidavits
             Requester contends that the trial court erred by relying on affidavits that
were submitted after the evidentiary hearing in this matter. Requester maintains that
such reliance denied him fundamental due process because he did not have an
opportunity to cross-examine the affiants “who submitted these inadmissible, out-
of-court, post-hearing statements, which were ultimately relied upon to resolve
important issues in this proceeding.” Requester’s Br. at 37. We disagree. As this
Court stated in Sherry v. Radnor Township School District, 20 A.3d 515, 519-21 (Pa.
Cmwlth. 2011):
             [N]either the RTKL nor the courts have extended a right to
             discovery or a right to due process to a requesting party in a
             RTKL action.        While [S]ections 504 and 505 of the
             Administrative Agency Law, 2 Pa.C.S. §§ 504, 505, provide that
             a party before an administrative agency is entitled to notice and
             an opportunity to be heard, including the right to examine and
             cross-examine witnesses, [S]ection 1309 of the RTKL
             specifically states that the provisions of the Administrative
             Agency Law are inapplicable to RTKL proceedings. 65 P.S. §
             67.1309. Hence, the provisions of the Administrative Agency
             Law requiring an evidentiary hearing do not apply. See also
             Prison Legal News v. [Off. of Open Recs.], 992 A.2d 942 (Pa.
             Cmwlth. 2010). In Prison Legal News, we further held that due
             process does not require a hearing because the right to
             information provided by the RTKL does not involve a property

                                          10
             right; rather, it is a privilege granted by the General Assembly . .
             ..
             Recently, this Court held that the RTKL does not expressly
             restrain a reviewing court from supplementing the record through
             a hearing or remand. We indicated [] that, similar to the OOR
             appeals officer, a reviewing court has discretion to determine if
             the record created before OOR is sufficient for purposes of
             judicial review. Nevertheless, neither the aforementioned
             sections of the RTKL nor our [previous decision(s)] establish a
             requester’s right to a hearing.
             We perceive no error on the part of the trial court in refusing to
             permit [requester] to depose or cross-examine the affiants.

(some internal citations omitted) (emphasis added).            As the D.A. asserts,
“[Requester] fails to recognize that there was no burden on the D.A. [] or the County
to ever put witnesses on the stand relating to the substance of the attestations and
that, regardless of whether the attestations were submitted prior to or after the
evidentiary hearing, [Requester] would never have the opportunity to cross-examine
attestation witnesses.” D.A.’s Br. at 12. Our case law supports this position.
             Further, under the RTKL, an affidavit, in and of itself, may serve as
sufficient evidentiary support. See Sherry, 20 A.3d at 520-21; Moore 992 A.2d at
909 (“The Department [of Corrections] searched its records and submitted both
sworn and unsworn affidavits that it was not in possession of Moore’s judgment of
sentence—that such a record does not currently exist. These statements are enough
to satisfy the Department’s burden of demonstrating the nonexistence of the record
in question, and obviously the Department cannot grant access to a record that does
not exist.”). In the absence of any evidence that the D.A. or the County has acted in
bad faith or that the record does, in fact, exist, “the averments in [the affidavit]
should be accepted as true.” McGowan v. Dep’t of Env’t Prot., 103 A.3d 374, 382-



                                          11
83 (Pa. Cmwlth. 2014) (citing Off. of the Governor v. Scolforo, 65 A.3d 1095, 1103
(Pa. Cmwlth. 2013)).
              Given our prior holdings, the presumption of the validity of the
affidavits and attestations submitted in the present matter, and the lack of evidence
to support that there was any bad faith on the part of the D.A. or the County, we see
no error in the trial court’s decision to rely on affidavits and attestations submitted
both before and after the evidentiary hearing.
                                2. Search of backup servers
              We next address Requester’s contention that the trial court erred by not
requiring the D.A. and the County to search their servers for responsive records. The
sworn attestation that the recovery of any responsive information that might exist on
backup tapes would require the re-creation of data and its transfer to different media,
simply to be searched for responsive information, was enough to satisfy the D.A.’s
and the County’s obligations under the RTKL, as there is no obligation for an agency
to re-create data that no longer exists. As we stated in PG Publishing Company, Inc.
v. Governor’s Office of Administration, 120 A.3d 456, 463 (Pa. Cmwlth. 2015):
              [J]ust as Section 705 of the RTKL, 65 P.S. § 67.705,[8] does not
              require an agency to create a record which does not exist, Section
              507 [of the] RTKL, 65 P.S. § 67.507, does not create a duty on
              the part of agencies to maintain records if they are destroyed as
              part of a records-retention policy. Simply, the RTKL governs
              whether records currently in existence must be disclosed.




       8
         Section 705 of the RTKL states: “When responding to a request for access, an agency
shall not be required to create a record which does not currently exist or to compile, maintain,
format or organize a record in a manner in which the agency does not currently compile, maintain,
format or organize the record.” 65 P.S. § 67.705.

                                               12
             In the matter sub judice, the County offered the attestation of Mr.
Crocker, director of the company that maintains the County’s electronic records,
who attested:
             5.) While it is possible that information responsive to the request
             is contained on backup equipment, the files are not readily
             retrievable for the following reasons:
                    a. The new system employed for the County’s electronic
                    system [] was initiated in March[] 2015, but backups
                    beyond 90 days are stored on tape (rather than disk which
                    stores the last remaining 90 days) and therefore require the
                    information to be located on the backup tapes, indexed,
                    restored and recreated, then extracted to different media
                    so the same could be searched to locate any records
                    responsive to a request for information.
                    b. Further, tapes may contain data that is problematic –
                    used former email systems – so the restoration/re[-
                    ]creation may fail and numerous attempts to recreate the
                    same will involve more time and expense.
                                            ****
             9.) Given that records will have to be recreated to review them
             . . . there is no way for the County to know if there are in fact any
             records that exist . . . .

Cnty.’s Response, 3/9/21, Ex. B (Attestation of Michael W. Crocker) (emphasis
added). Although the trial court notably relied on the high cost and the technical
difficulty associated with searching for the email records, the more salient point is
that this process would require the creation and/or re-creation of records that no
longer exist as a result of a legitimate record retention schedule.
             Relative to the matter of a record retention policy, we note that the
RTKL does not “modify, rescind or supersede” an agency’s record retention policy.
Section 507 of the RTKL, 65 P.S. § 67.507. Accordingly, the trial court did not err
when it determined that the D.A. and the County were not required to conduct a
                                          13
search of its backup system for records that were potentially responsive to
Requester’s RTKL request.
              3. Information related to criminal victims and witnesses
              We next address Requester’s argument that the trial court erred by
allowing the D.A. and the County to redact landline phone records to the extent they
contained phone numbers of victims or witnesses. See Requester’s Br. at 26-28.
The RTKL specifically allows for such sensitive information to be redacted under
Section 708(b)(16), which specifically exempts records of an agency relating to or
resulting from a criminal investigation. 65 P.S. § 67.708(b)(16). Section 708(b)(16)
of the RTKL states, in pertinent part, that the following are exempt:
             A record of an agency relating to or resulting in a criminal
             investigation, including:
                                           ****
                   (iii) A record that includes the identity of a confidential
                   source . . . .
                                           ****
                   (v) Victim information, including any information that
                   would jeopardize the safety of the victim.
                   (vi) A record that, if disclosed, would do any of the
                   following:
                          (A) Reveal the institution, progress or result of a
                          criminal investigation, except the filing of criminal
                          charges.
                                           ****
                          (C) Impair the ability to locate a defendant or
                          codefendant.
                          (D) Hinder an agency’s ability to secure an arrest,
                          prosecution or conviction.
                          (E) Endanger the life or physical safety of an
                          individual.

                                         14
65 P.S. § 67.708(b)(16). Thus, the statute is plain that such information is exempt
from the RTKL’s definition of a public record and, thus, may properly be withheld
via redaction, per Section 708 of the RTKL, 65 P.S. § 67.708.
         4. Cell phone records not in D.A.’s possession, custody, or control
             Requester next contends that the trial court erred by determining that
cell phone records of the former district attorney are not in its possession, custody,
or control. The placement of these records in the D.A.’s name does not necessarily
exempt them from the definition of public record under the RTKL. However, where,
as here, the available records were disclosed and additional records are not
obtainable, as confirmed by sworn attestation, we see no error. Matt Metzger, an
assistant district attorney in the D.A.’s office, attested to the following:
                    3. Stacy Parks[ ]Miller is not an employee of, nor is she
             in any contractual relationship with, the [D.A.’s] Office. She has
             had no such relations with the [D.A.’s] Office since District
             Attorney Bernard Cantorna took office on January 1, 2018.
                    4. To the extent Stacy Parks[ ]Miller maintained an
             employee Verizon cell phone account in her own name, [] the
             [D.A.’s] Office does not have access to any usage records from
             that account, and all retained payment invoices from the account
             are available on the [D.A.’s] website.
                    5. During the transition from Stacy Parks[ ]Miller to DA
             Cantorna, [D.A.] staff was only able to transfer the existing
             phone numbers from the Stacy Parks[ ]Miller personal account
             to the current County account with Stacy Parks[ ]Miller’s explicit
             authorization.

D.A.’s Response, 3/4/21, Ex. A (Attestation of Matt F. Metzger). As this Court
noted in Breslin v. Dickinson Township, 68 A.3d 49, 54 (Pa. Cmwlth. 2013),
“pursuant to Section 901 [of the RTKL] [], when an open records officer receives a
request for records, he or she must make a good faith effort to determine whether:


                                           15
(1) the record is a public record; and (2) the record is in the possession, custody, or
control of the agency . . . . [T]his Court [has] held that a record is in the control or
constructive possession of an agency when it is in the possession of one of the
agency’s officials.” (Emphasis in original). Further, “the RTKL does not require []
[an Agency] to seek requested documents from former employees or officials, nor
does it forbid it.” Id. at 55 (emphasis added). While the D.A. states that it “in no
way condones how the prior administration structured the account for employee cell
phone service—as evidenced by the change made by District Attorney Cantorna as
soon as he took office—the present administration simply does not have access to
the cell phone records of [the former D.A.’s] account beyond those already made
public . . . .” D.A.’s Br. at 8. Thus, the trial court did not err when it determined
that the D.A. was not required to provide the requested cell phone records to the
Requester, per the RTKL.
          5. Attorney work-product and information re: criminal investigation
               Finally, Requester contends that the trial court erred by allowing certain
communications to be redacted under the attorney work-product doctrine and the
criminal investigation exemption. See Requester’s Br. at 32-35. Section 305 of the
RTKL provides, in part, that the presumption that a record is public applies unless it
is protected by a privilege. 65 P.S. § 67.305. Section 102 (Definitions) of the RTKL
specifically includes “[t]he attorney[] work[-]product doctrine” in the definition of
privilege. 65 P.S. § 67.102. Further, as we addressed above, Section 708(b)(16) of
the RTKL, 65 P.S. § 67.708(b)(16), provides for an exemption for records that are
part of a criminal investigation. In our view, the criminal investigation exemption
clearly applies.9

      9
         Because we conclude that the criminal investigation applies, we need not consider
whether the attorney work-product doctrine is also applicable.
                                           16
             The responsive records were disclosed and reviewed by the trial court,
in camera, and the trial court found that “[t]he redactions made by the [D.A.] were
appropriate . . . pursuant to 65 P.S. § 67.708(b)(16), which exempts all
correspondence related to a criminal prosecution.” Trial Ct. Op. at 10. Notably,
Requester does not challenge the trial court’s finding that the proposed redactions
conceal information related to a criminal investigation. See Requester’s Br. at 32-
35; Requester’s Reply Br. at 21-22. Requester concedes this finding. Rather,
Requester asserts that the criminal investigation exemption should not apply because
any criminal investigation into his actions has concluded. According to Requester,
the records are not exempt because “by this point in the proceedings, [he] had already
been charged,” and “systematic inquiry . . . into a potential crime had concluded.”
Requester’s Br. at 33-34.
             Plainly, Requester has misconstrued the scope of the criminal
investigation exemption. Section 708(b)(16) of the RTKL exempts from disclosure
records that would “[r]eveal the institution, progress or result of a criminal
investigation.” 65 P.S. § 67.708(b)(16)(vi)(A). Thus, the criminal investigation
exemption extends beyond any initial or systematic inquiry into whether a crime has
occurred and includes records related to the results of a criminal investigation. Id.
Thus, we conclude that the legal premise of Requester’s argument is without merit,
and we discern no basis upon which to disturb the trial court’s determination.




                                         17
                                IV. CONCLUSION
             Per the foregoing review and analysis, we see no basis upon which we
would disturb the trial court’s order, as it was based on substantial evidence and was
free from legal error or abuse of discretion. Accordingly, we affirm.



                            ____________________________
                            LORI A. DUMAS, JUDGE




                                         18
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Centre County District Attorney’s:
Office                           :
                                 :
                 v.              :       No. 660 C.D. 2021
                                 :
Ayyakkannu Manivannan            :
                                 :
                 v.              :
                                 :
County of Centre                 :
                                 :
Appeal of: Ayyakkannu Manivannan :


                                    ORDER

            AND NOW, this 18th day of November, 2022, the April 16, 2021
order of the Court of Common Pleas of Centre County is AFFIRMED.



                          ____________________________
                          LORI A. DUMAS, JUDGE